         Case 1:16-cv-01647-RTH Document 110 Filed 12/10/20 Page 1 of 5




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS


                                                )
MYNETTE TECHNOLOGIES, INC.                      )
and STEVEN M. COLBY,                            )
                                                )
               Plaintiffs,                      )
                                                )
v.                                              )
                                                )        Case No. 16-cv-01647-RTH
THE UNITED STATES,                              )
                                                )        Judge Ryan T. Holte
               Defendant,                       )
                                                )
and                                             )
                                                )
GEMALTO, INC. and IDEMIA IDENTITY               )
& SECURITY USA LLC,                             )
                                                )
               Intervenor-Defendants.           )
                                                )

                      JOINT MOTION TO AMEND CASE SCHEDULE

       Plaintiffs Mynette Technologies, Inc. and Steven M. Colby (collectively, “Mynette”),

Defendant, the United States (“the Government”), and Intervenor-Defendants Gemalto, Inc.

(“Gemalto”) and Idemia Identity and Security USA LLC (“Idemia”) (collectively, “the Parties”)

respectfully submit this Joint Motion to Amend Case Schedule.

       The Parties have jointly agreed upon the following amended schedule for consideration

by the Court, and respectfully move the court to adopt this case schedule. The Parties submit that

good cause exists for this proposed schedule amendment. The Parties have noticed numerous

party and non-party depositions, and the deadlines proposed herein will allow the parties to

complete the depositions while accommodating the schedule of counsel and the witnesses.

Additionally, the Government has learned that certain documents requested from the Department

of Homeland Security implicate “sensitive information” requiring additional and time-



                                              -1-
         Case 1:16-cv-01647-RTH Document 110 Filed 12/10/20 Page 2 of 5




consuming security and confidentiality protocols, which must be followed before these

documents can be produced. Additionally, because the witnesses being deposed in this case are

located across the country and in some cases overseas, the parties submit that global health

concerns surrounding the COVID-19 pandemic present an additional reason to extend the present

case schedule. Given the continued uncertainty surrounding the COVID-19 pandemic at this

time, the Parties reserve the right to seek further extensions under the schedule if appropriate.

       Accordingly, for the reasons set forth herein, the parties respectfully request that the

Court adopt the following schedule:


              Event                         Proposed Date                    Current Date

 Deadline for Plaintiffs to
 supplement infringement
                                           January 29, 2021                December 4, 2020
 contentions with additional
 evidence from case to date.
 Deadline for the Government
 to supplement, and Gemalto
                                          February 19, 2021               December 18, 2020
 and Idemia to serve, invalidity
 contentions.
 Close of fact discovery,
 including for damages-related
 fact discovery.

 The Parties have agreed that no
 new discovery requests will be             March 12, 2021                November 20, 2020
 served. Previously noticed
 depositions are permitted and
 the parties may follow up on
 previously propounded
 discovery requests.
 RCFC 26(a)(2)(A) disclosure
 of experts and CVs (except for              April 2, 2021                December 18, 2020
 damages)




                                                -2-
        Case 1:16-cv-01647-RTH Document 110 Filed 12/10/20 Page 3 of 5




             Event                Proposed Date            Current Date

Exchange of RCFC 26(a)(2)(B)
opening expert reports on
issues upon which the parties      June 11, 2021           March 4, 2021
carry the burden of proof
(except for damages)
Exchange of RCFC 26(a)(2)(B)
responsive expert reports          July 23, 2021           April 16, 2021
(except for damages)

Close of expert discovery (for
                                  August 10, 2021          May 4, 2021
all issues other than damages)

Deadline for Dispositive
                                 September 21, 2021        June 15, 2021
Motions Under RCFC 56

Deadline for Responses to
                                  October 19, 2021         July 13, 2021
Dispositive Motions

Deadline for Replies to
                                 November 2, 2021          July 27, 2021
Dispositive Motions

Pretrial Conference                   Not Set                 Not Set


Trial on liability (10 days)          Not Set                 Not Set




                                      -3-
        Case 1:16-cv-01647-RTH Document 110 Filed 12/10/20 Page 4 of 5




Respectfully submitted,
                                       JEFFREY BOSSERT CLARK
                                       Acting Assistant Attorney General
By:    /s/
Robert J. Yorio                        GARY L. HAUSKEN
CARR & FERRELL LLP                     Director
120 Constitution Drive
Menlo Park, California 94025           By: /s/
Telephone:     (650) 812-3400          MICHEL E. SOUAYA
Facsimile:     (650) 812-3444          Commercial Litigation Branch
Email: yorio@carrferrell.com           Civil Division
                                       Department of Justice
Counsel for Plaintiffs,                Washington, D.C. 20530
Mynette Technologies, Inc. and         michel.e.souaya@usdoj.gov
Steven M. Colby                        Telephone: (202) 307-0334

December 10, 2020                      Of Counsel:
                                       CONRAD J. DeWITTE, JR.
                                       Department of Justice

                                       COUNSEL FOR THE DEFENDANT,
                                       THE UNITED STATES

                                       December 10, 2020


                                       By:    /s/
                                       Edward D. Johnson
                                       MAYER BROWN LLP
                                       Two Palo Alto Square, Suite 300
                                       3000 El Camino Real,
                                       Palo Alto, California 94306
                                       Telephone:     (650) 331-2000
                                       Email: wjohnson@mayerbrown.com

                                       Counsel for Third-Party Defendant,
                                       Gemalto, Inc.

                                       December 10, 2020




                                     -4-
Case 1:16-cv-01647-RTH Document 110 Filed 12/10/20 Page 5 of 5




                               By: /s/
                               Richard L. Brophy
                               ARMSTRONG TEASDALE LLP
                               7700 Forsyth Blvd., Suite 1800
                               St. Louis, Missouri 63105
                               Telephone: (314) 621-5070
                               Email: rbrophy@atllp.com

                               Counsel for Third-Party Defendant,
                               Idemia Identity & Security USA LLC

                               December 10, 2020




                             -5-
